 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11 SAMUEL BOYKIN,                                        )   Case No. 2:19-cv-00137-TLN-DB
                                                         )
12                   Plaintiff,                          )
                                                         )
13          vs.                                          )   ORDER GRANTING JOINT
                                                         )   STIPULATION RE: TRIAL BRIEFING
14 UNUM LIFE INSURANCE COMPANY OF                        )   SCHEDULE
   AMERICA,                                              )
15                                                       )
              Defendant.                                 )
16                                                       )
                                                         )
17

18

19          The Court has reviewed the Parties’ stipulation and approves it in part, as described herein.

20 The ERISA trial will be submitted on cross-motions for judgment pursuant to Federal Rule of Civil

21 Procedure 52. No oral argument will take place unless ordered by the Court. The briefing schedule

22 in this action is set as follows, pursuant to the parties’ stipulation:

23               Cross-Motions for Judgment under Rule 52: June 22, 2020;
24               Oppositions: July 13, 2020;
25               Replies, if any: July 20, 2020.
26 ///

27 ///

28 ///

                                                        1                    Case No. 2:19-cv-00137-TLN-DB
 1              All other dates and deadlines in this matter shall remain the same.

 2              IT IS SO ORDERED.

 3

 4 DATED: January 22, 2020

 5                                                              Troy L. Nunley
                                                                United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                          2                     Case No. 2:19-cv-00137-TLN-DB

     172648.1
